Citation Nr: 1106362	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral tinea pedis and unguium.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A rating decision in February 2008 granted service connection for 
bilateral tinea pedis and unguium and assigned a 10 percent 
rating, effective August 8, 2007; the Veteran perfected an appeal 
of the assigned rating.  A rating decision in April 2009 assigned 
a temporary total disability rating beginning January 26, 2009, 
with resumption of the 10 percent rating beginning March 1, 2009.  
38 C.F.R. § 4.30 (2010).  Therefore, the issue on appeal concerns 
an initial rating greater than 10 percent prior to January 26, 
2009, and beginning March 1, 2009.  


FINDING OF FACT

Bilateral tinea pedis and unguium has been manifested throughout 
the appeal period by burning, itching, and scaling affecting 
greater than five percent but less than 20 percent of the total 
body area.  Prior to January 26, 2009, the disability was also 
manifested by thickened and discolored nails on both great toes.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for 
bilateral tinea pedis and unguium have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the February 2008 rating decision, a letter dated in 
August 2007 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records and VA and private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In addition, the Veteran was provided with a VA 
examination with regard to the disability at issue, and he has 
not indicated that he found that examination to be inadequate.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In addition, the Board finds that the VA examination 
obtained in this case is more than adequate, as it provided 
sufficient detail to rate the Veteran's service-connected tinea 
pedis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion regarding the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting 
that staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).  

The Veteran's tinea pedis was initially assigned a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7813 for dermatophytosis, which directs that such condition 
is to be evaluated under Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, or 7806, depending on the predominant disability.  
See 38 C.F.R. § 4.118, Diagnostic Code 7813.  
Effective October 23, 2008, the criteria for the evaluation of 
scars were revised.  See 73 Fed. Reg. 54708-01, 54710 (2008).  
The amendment applies to all applications for benefits received 
by VA on or after October 23, 2008.  Id.; see also 38 C.F.R. § 
4.118.  The Veteran's claim for benefits was filed prior to 
October 23, 2008.  Thus, the Board will not consider the revised 
criteria.  Rather, the Veteran's claim for a compensable 
evaluation for tinea pedis will be considered solely under the 
criteria effective as of the date of the claim.

At the time of a VA compensation examination in September 2007, 
the Veteran reported that he had self-treated his tinea pedis 
with over-the-counter medication since separation from service.  
He had received intermittent benefit, but the disease was never 
cured.  He complained of burning, itching, cracking skin, and a 
foul odor, and indicated that the nails would also crack.  The 
Veteran stated that he used a topical cream to treat the disorder 
nearly constantly during the previous year.  On examination, 
there was mild, fine scaling on and about the soles of both feet.  
No fissures or vesicles were noted.  There was no ulceration or 
skin breakdown.  The examiner indicated that both great toe nails 
were thickened and discolored.  The examiner diagnosed chronic 
bilateral tinea pedis and chronic bilateral tinea unguium, left 
worse than right.  The examiner also indicated that the 
disability affected more than five percent, but less than 20 
percent, of the total body area.  Finally, the examiner noted 
that a VA podiatrist had recommended surgical removal of both 
great toe nails.  

Statements from the Veteran's wife and daughter in June 2008 
stated that the skin on his feet peeled and cracked, and was very 
painful to him.  His wife noted that the Veteran could not wear 
sandals because his toe nails were unsightly.  She further stated 
that the Veteran was in constant physical and emotional 
discomfort due to the disorder.  

VA treatment records indicate that the Veteran underwent surgical 
removal of both great toe nails on January 27, 2009.  The 
examiner recommended that the Veteran not work for one month 
following the surgery to facilitate healing of the surgical 
wounds.  VA clinic records dated from February to July 2009 show 
that the surgical wounds healed well.  A March 2009 record 
indicates that the Veteran had returned to work full time.  An 
examiner in May 2009 noted that there was no interdigital 
maceration or open lesions.  

Burns or other scars not of the head, face, or neck that are deep 
and nonlinear are covered by Diagnostic Code 7801.  Notes 
following the diagnostic code define a deep scar as one 
associated with underlying soft tissue damage.  The medical 
evidence reflects that this diagnostic code is not for 
application here, as the Veteran's skin disorder has not been 
shown to be associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  

Superficial scars, on other than the head, face, or neck, that do 
not cause limited motion and encompass an area or areas at least 
144 square inches (929 square centimeters) warrants a maximum 
10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 
4.118.  Under Diagnostic Code 7803, superficial scars that are 
unstable warrant a maximum 10 percent evaluation.  Diagnostic 
Code 7804 provides for a maximum 10 percent evaluation for scars 
that are superficial and painful on examination.  Notes following 
the diagnostic codes defined an unstable scar as one where, for 
any reason, there was frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805.  Because these diagnostic codes provide for a maximum 10 
percent rating, a higher rating for the Veteran's 
service-connected disorder is not available by utilizing these 
diagnostic codes.  

A 10 percent evaluation is warranted when the disorder affects at 
least 5 percent but less than 20 percent of the entire body, or 
at least 5 percent but less than 20 percent of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent 
evaluation contemplates involvement of at least 20 to 40 percent 
of the entire body or 20 to 40 percent of the exposed areas are 
affected, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.  As the September 2007 VA examiner estimated the 
area affected by the disability as greater than five percent, but 
less than 20 percent, of the total body area a rating in excess 
of 10 percent is not for assignment under Diagnostic Code 7806.  

Under Diagnostic Code 7805, other scars could be rated on 
limitation of function of the affected area.  However, there is 
no evidence that the Veteran's tinea pedis produces any 
limitation of motion of his feet, and therefore, rating the 
disability under Diagnostic Code 7805 is not warranted.  

In summary, the criteria are not met for an initial rating 
greater than 10 percent for the Veteran's service-connected tinea 
pedis and unguium under any applicable diagnostic code.  

Other Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  


The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his noncompensable 
rating for tinea pedis and unguium.  The Veteran's tinea pedis 
and unguium is evaluated pursuant to 38 C.F.R. § 4.118, the 
criteria of which are found by the Board to specifically 
contemplate the level of disability and symptomatology.  As noted 
above, the Veteran's tinea pedis and unguium is manifested by 
burning, itching, and scaling on the soles of both feet.  Prior 
to January 26, 2009, the disability was also manifest by 
discolored nail on both great toes.  When comparing this 
disability picture with the manifestations contemplated by the 
Schedule, the Board finds that the Veteran's manifestations are 
more than adequately contemplated by a 10 percent disability 
rating for his service-connected tinea pedis and unguium.  A 
rating in excess thereof is provided for certain manifestations 
of the service-connected disability but the medical evidence of 
record does not demonstrate that such manifestations are present 
in this case.  The criteria for a 10 percent disability rating 
more than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating greater than 10 percent for bilateral tinea 
pedis and unguium is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


